504 F.2d 1222
87 L.R.R.M. (BNA) 2544, 75 Lab.Cas.  P 10,319
INTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL 701, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent, Brady-HamiltonStevedore Co., Intervenor.
No. 72-2334.
United States Court of Appeals, Ninth Circuit.
Sept. 11, 1974.

Don S. Willner (argued), Willner, Bennett & Leonard, Portland, Or., for petitioner.
Michael S. Winer (argued), N.L.R.B. Washington, D.C., for respondent.
Richard Ernst (argued), Ernst & Daniels, San Francisco, Cal., for intervenor.
Before MERRILL and DUNIWAY, Circuit Judges, and TAYLOR,1 District judge.
OPINION
DUNIWAY, Circuit Judge:


1
This is a companion case to those decided in NLRB v. International Longshoremen's and Warehousemen's Union, Local 50, No. 72-1908 and Nos. 72-2263 and 72-2315, 504 F.2d 1209 (1974).


2
Here, the Engineers petition for review of a decision and order of the Board in which the Engineers' requests for relief were denied.  The prayer for relief was predicated upon the Board's award of work to the Engineers in a 10(k) hearing, involved in No. 72-1908, supra.  There, we hold that the Board's award was arbitrary and capricious and we deny enforcement of, and set aside, the Board's order.  It follows from our decision in No. 72-1908 that the Engineers' petition in this case must be denied.


3
Petition denied.



1
 The Honorable Fred M. Taylor, Senior United States District Judge for the District of Idaho, sitting by designation